Exhibit 10(b)
AMENDMENT NUMBER TWO
TO THE
HARRIS CORPORATION
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          WHEREAS, Harris Corporation, a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Harris Corporation 2005
Supplemental Executive Retirement Plan (the “Plan”);
          WHEREAS, pursuant to Section 8.1 of the Plan, the Employee Benefits
Committee of the Corporation (the “Committee”) has the authority to adopt
non-material amendments to the Plan;
          WHEREAS, the Committee desires to amend the Plan (i) to permit certain
participants to change distribution methods with respect to their Plan accounts,
subject to the restrictions of section 409A of the Internal Revenue Code of
1986, as amended, and any other restrictions prescribed by the Committee and
(ii) to clarify the date that participants must meet eligibility requirements in
order to participate in the Plan for a particular year; and
          WHEREAS, the Committee has determined the above-described amendments
to be non-material.
          NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended,
effective as of the date hereof or as of such other date set forth herein, as
follows:
          1. Effective November 30, 2009, Section 3.1(a) hereby is amended to
replace the phrases “the commencement of the election period with respect to
General Compensation Deferrals for the Plan Year” and “the commencement of the
election period with respect to General Compensation Deferrals for a Plan Year”
as they appear therein with the phrases “the November 30 prior to the
commencement of the Plan Year” and “the November 30 prior to the commencement of
a Plan Year”, respectively.

 



--------------------------------------------------------------------------------



 



          2. Section 3.1(b) hereby is amended to replace the phrases “the
commencement of the election period with respect to PRP Deferrals for the Plan
Year” and “the commencement of the election period with respect to PRP Deferrals
for a Plan Year” as they appear therein with the phrase “the May 31 prior to the
commencement of the Fiscal Year for which the PRP Compensation is payable”.
          3. Section 6.8 hereby is amended to read as follows:
6.8. Subsequent Elections. Notwithstanding any provision herein to the contrary,
the Committee in its discretion may permit one or more Participants (i) to
change the form of distribution previously elected by the Participant pursuant
to Sections 3.2(a) and 6.3 or the Change of Control distribution method for the
Participant’s Account previously elected by the Participant pursuant to
Sections 3.2(a) and 6.7 or (ii) to elect for his or her Matching Deferrals and
Profit Sharing Deferrals (and earnings or losses thereon), a form of
distribution or Change of Control distribution method, in lieu of the
distribution form or method otherwise mandated by Section 3.3. If permitted by
the Committee, any such change in election or new election (a “subsequent
election”) (i) must be made at least twelve (12) months before the
previously-scheduled payment date (or, in the case of installment payments,
twelve (12) months before the date the first amount was scheduled to be paid)
and will not be effective until twelve (12) months after the date on which the
subsequent election is made; (ii) may not accelerate the distribution schedule
in violation of Section 409A of the Code; and (iii) will be subject to any other
restrictions prescribed by the Committee. If a Participant makes a subsequent
election, the payment date (or payment commencement date) of the portion of the
Participant’s Account subject to the subsequent election shall be delayed, to
the extent required by Section 409A of the Code, five (5) years from the
previously-scheduled payment date (or, in the case of installment payments, five
(5) years from the date the first amount was scheduled to be paid); provided,
however, that in the case of a subsequent election with respect to the Change of
Control distribution method of a Participant’s Account, or Matching Deferrals
and Profit Sharing Deferrals (and earnings or losses thereon), as applicable,
the payment date (or payment commencement date) of the portion of the
Participant’s Account subject to the subsequent election shall be delayed, to
the extent required by Section 409A of the Code, to the later of the date that
the portion of the Participant’s Account subject to the subsequent election
would have been distributed if a Change of Control had not occurred and the date
that is five (5) years and sixty (60) days following the date of the Change of
Control. If a Participant makes a subsequent election, the Participant may elect
any of the forms of distribution available under Section 6.3, with the exception
of installments over a fifteen-year period.
A subsequent election shall be submitted to the Committee in accordance with
procedures prescribed by the Committee and upon such submission shall be
irrevocable. In the event that a subsequent election violates any of the
restrictions set forth in this Section 6.8, the subsequent election shall be
void and of no effect.

 



--------------------------------------------------------------------------------



 



          APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this
8th day of December, 2009.

                  /s/ John D. Gronda       John D. Gronda, Secretary           

 